Citation Nr: 1758703	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-24 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder, prior to January 24, 2014.

2.  Entitlement to service connection for a left hip disorder as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a low back disorder as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a right knee disorder as secondary to the service-connected left knee disability.

5.  Entitlement to service connection for a right hip disorder as secondary to the service-connected left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.H.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) with the Marine Reserves, from February 1979 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The service connection claims were all previously denied prior to the April 2011 rating decision on appeal.  The Board finds that new and material evidence has been received for the four claims and they will be addressed on the merits.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The Board makes no present finding on the potential effective dates should the claims be eventually granted.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


The decision below addresses the major depressive disorder and left hip claims.  The remaining claims are addressed in the remand section following the decision.

FINDINGS OF FACT

1.  From February 8, 2010, to January 24, 2014, the Veteran's major depressive disorder more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood; however, total occupational and social impairment was not shown.

2.  The Veteran's left hip disorder is related to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  From February 8, 2010, to January 24, 2014, the criteria for an initial 70 percent rating, but not higher, for major depression, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  The criteria for service connection for left hip replacement, as secondary to service-connected left knee disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Initial Rating-Major Depressive Disorder

The Veteran's claim for service connection for major depressive disorder was granted in a June 2010 rating decision and he was awarded a 50 percent rating effective February 8, 2010.  Later that same month, the Veteran requested "an increase" for the now service-connected disability.  Although this could be considered a standalone new claim, when resolving reasonable doubt in the Veteran's favor, the Board interprets the correspondence as a notice of disagreement (NOD) with the rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 20.201 (2009); cf. 38 C.F.R. § 20.201 (2017) (now requiring that an NOD be submitted on a standardized VA form).  Thus, the Board will address the initial rating since the effective date of the award of service connection of February 8, 2010, rather than from the June 2010 correspondence.

Notably, in a March 2014 rating decision, the RO increased the Veteran's rating to 100 percent effective January 24, 2014.  Thus, the claim is being reviewed to determine if a rating in excess of 50 percent is warranted from February 8, 2010, to January 24, 2014.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders. Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9434, a 30 percent rating is assigned for depression for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).
Analysis

Here, the relevant evidence of record regarding the Veteran's major depressive disorder includes of VA examination reports (March 2010, December 2012 and January 2014), VA treatment records, and lay statements, to include the Veteran's August 2017 Board hearing testimony.  His primary contention is that his service-connected mental health disorder had the same impairment level earlier in the claim as it did when the 100 percent rating was awarded.

The March 2010 examiner diagnosed the Veteran with major depressive disorder.  The Veteran reported moderate to severe depressive episodes that began approximately ten years prior, when his knee pain began to affect his ability to work.  He indicated he suffered from a depressed mood, anhedonia, difficulty concentrating, lack of sleep, suicidal ideation, guilt and worthlessness.  He reported great difficulty sleeping due to worrying about the abilities he used to have, his family and his disability.  He described significant impairment in social, recreational, and occupational functioning and that his anhedonia and rumination prevent him from enjoying the things in life he values.  He further noted persistent suicidal ideation and feelings of hopelessness.

The examiner indicated there is not total occupational and social impairment due to the mental disorder; however, he stated there were deficiencies in most areas.  He indicated the Veteran was forced to withdraw from relationships in an effort to hide his suicidal ideation and depression.  He stated the Veteran's thought patterns (including suicidality) that characterize the Veteran's depression are centered around his capacity to care for himself and for his family, which are further exacerbated by his pain and disability.  He found a GAF score of 40, which showed significant impairment in social, recreational and occupational functioning.

In June 2010, the Veteran reported a worsening in his major depressive disorder.  The Veteran underwent a December 2012 VA examination in which the examiner found depression.  He reported hopelessness and worthlessness and denied the Veteran's hallucinations.  The examiner stated the Veteran's affect and thought processes were appropriate and that he denied hallucinations, and suicidal or homicidal ideation.  He noted the Veteran never misses church unless he is sick.  The GAF score was 45.

The Veteran was also afforded a January 2014 VA examination (conducted on January 24, 2014) in which the examiner found "total occupational and social impairment."   The examiner noted many severe psychiatric symptoms, including anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, and persistent danger of hurting himself or others.  Further, she indicated the Veteran did not demonstrate the capacity to manage his financial affairs and was disoriented with impaired judgment.

As noted, the Veteran receives psychiatric treatment through the VA medical center.  A June 2011 VA treatment record indicated the Veteran is depressed, his energy level is low, he has difficulty sleeping and experiences panic attacks and crying spells.  He reported fleeting suicidal thoughts but denied plan or intent.  A December 2012 record indicated the Veteran had fears of being attacked in his sleep, had difficulty concentrating and felt hopeless, with suicidal ideation.  He also had impaired memory and cognitive ability.  The Board notes a January 2013 VA record noted the Veteran is not suicidal or homicidal.

The lay evidence of record includes the August 2017 Board hearing in which the Veteran reported that prior to 2014, he experienced hallucinations and suicidal thoughts.

Based on the above evidence, applying a holistic analysis, and resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 70 percent is warranted from the date of service connection, February 8, 2010.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  That is, the Veteran's major depressive disorder more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.7.  The Board finds that while an increased rating from 50 percent to 70 percent is warranted from the date of service connection, at no point prior to January 24, 2014 did the Veteran's depression manifest symptoms of total occupational and social impairment to warrant a 100 percent rating.

The Veteran reported severe psychiatric symptoms prior to January 24, 2014.  During the March 2010 examination, symptoms of anhedonia, difficulty concentrating and sleeping, suicidal ideation, guilt and worthlessness were found.  The examiner stated the Veteran was forced to withdraw from relationships in an effort to hide his suicidal ideation and depression and his thought patterns (including suicidality) center around his capacity to care for himself and for his family.  While the March 2010 opinion supports significant psychiatric symptoms, total disability due to psychiatric symptoms was not supported.  Significantly, the examiner concluded there is not total occupational and social impairment due to the mental disorder.  He also noted the Veteran exhibited appropriate appearance, speech and orientation, as well as no hallucinations, no problems with activities of daily living and that the Veteran maintained minimum personal hygiene.

Additionally, the December 2012 VA examiner's opinion supported an apparent improvement in the Veteran's symptoms, including no hallucinations, appropriate thought processes and no suicidal or homicidal ideation.  The Board finds the earliest total occupational and social impairment, to support a 100 percent rating, can be found, is January 24, 2014.  The January 2014 examiner reported severe psychiatric symptoms, and indicated total occupational and social impairment, with persistent delusions, hallucinations and a danger of hurting himself or others.  Thus, that is when there was a factually ascertainable increase in severity.

The Board acknowledges the severity of the Veteran's symptoms and his persistent suicidal ideation throughout the appeal period.  However, overall the evidence does not demonstrate total occupational and social impairment earlier than January 24, 2014.  The evidence supports that at no point has the Veteran attempted to harm himself or others, he was capable of maintaining minimum personal hygiene and had no problem with activities of daily living, prior to January 24, 2014.  Further, there is no evidence of the Veteran not knowing his own name or the names of close relatives.  Therefore, a 100 percent rating is not warranted prior to January 24, 2014 as total occupational and social impairment has not been shown, and the benefit-of-the-doubt has already been applied in the increase to 70 percent from February 8, 2010 to January 23, 2014.

In sum, when resolving reasonable doubt, the evidence supports an initial rating of 70 percent, but not more, for the Veteran's major depressive disorder from February 8, 2010, to January 24, 2014; there is no additional doubt to be resolved; and an even higher initial rating is not warranted.

II.  Service Connection-Left Hip

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Analysis

The Veteran asserts that his left hip disorder is secondary to his long time service-connected left knee disability.  The Board notes the Veteran has been service-connected for a left knee disability since March 1992.

A November 2008 VA operative report indicated the Veteran underwent a left total hip arthroplasty with noncemented Press-Fit Stryker components with ceramic head polyethylene liner.  Thereafter, a January 2009 private treatment record from Dr. J.S. noted the Veteran had undergone the left hip replacement procedure and was recovering as expected.  He stated the Veteran had left knee problems since 1979 and these knee problems over many years could certainly contribute to and/or cause significant hip arthritis.  Therefore, he concluded, the Veteran's left knee disability and his left hip problem "are more likely than not connected."

Similarly, a January 2010 private opinion was submitted from Dr. J.S. which indicated the Veteran had a left knee injury and eventually developed severe debilitating hip arthritis which necessitated a hip replacement surgery.  He noted there is at least in part a connection between the Veteran's chronic knee injury and the development of subsequent hip osteoarthritis.  Dr. J.S. indicated the Veteran's "knee injury altering his gait could have and more likely than not, did contribute to an acceleration of left hip osteoarthritis."

The Veteran received treatment for his left hip disorder at the VA.  A VA medical record from February 2010 indicated the Veteran was having ongoing left hip and knee pain and referenced an abnormal gait.  The examiner further noted left hip pain from degenerative joint disease and an abnormal gait.

The Veteran was afforded an April 2010 VA examination in which the Veteran's left hip disorder, along with other conditions, was reviewed for a potential connection to the left knee disability.  The examiner indicated the Veteran is status post total left hip arthroplasty surgery with satisfactory line prosthesis components without evidence of loosening or infection.  The examiner concluded the Veteran's left hip disorder was not caused by the left knee disability.  He indicated orthopedic literature disputes than an injured limb with normal extension produces an overlord and therefore, an injury to the opposite normal limb.  He indicated there is no overload even in such situations of compromise.  He stated the Veteran has no history of falls due to the left knee disability injuring another area, nor was there a contracture of left knee throwing the bilateral hips into a chronic compensatory/destructive posture.  He noted the Veteran has been able to perform hard physical work (cement finisher) involving squatting/bending for years and has also been chronically obese for years.  He stated the Veteran's x-rays look normal based on his conditions.

An additional opinion was received from Dr. J.S. in October 2010.  Similar to his prior reports, he indicated the Veteran has over the years developed problems in the hips and eventually needed left hip replacement surgery.  He stated the Veteran's hip and/or knee issues are related in part to each other and therefore, both are service related.

Based on the above evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left hip disorder, now diagnosed as left hip replacement, is etiologically related to his service-connected left knee disability.  There is a conflict of medical evidence between the lone VA examination of record, April 2010, and the private medical evidence of record and opinions from Dr. J.S.  However, the Board determines the evidence has reached a level of equipoise and supports a causal relationship between his current left hip disorder and his long time service-connected left knee disability.

The Board finds opinions of Dr. J.S. persuasive, as he provided well-reasoned and logical rationales which indicated the Veteran's left hip disorder was caused by his left knee disability.  Therefore, the Board finds the evidence of record overall supports the left hip disorder is related to the service-connected left knee disability, at least to an evidentiary position of equipoise.

Therefore, when resolving reasonable doubt in the Veteran's favor, his left hip disorder is found to be related to his service-connected left knee disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for left hip replacement is warranted on a secondary basis. 


ORDER

From February 8, 2010, to January 24, 2014, an initial rating of 70 percent for major depressive disorder, but not higher, is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for left hip replacement, as secondary to service-connected left knee disability, is granted.


REMAND

The remaining three service connection claims are remanded for additional development.

In the same manner as his left hip claim, the Veteran contends he suffers from low back, right hip and right knee disorders related to his service-connected left knee disability.

A February 2010 VA treatment record indicated he was suffering from right knee and right hip pain due to his gait being abnormal.

The Veteran was afforded an April 2010 VA examination in which the examiner diagnosed the Veteran with minimal colloid degeneration of the posterior horn of the right medial meniscus; small subcortical cysts involving the superior aspect of the right acetabulum and the junction of the right femoral head and neck superiorly; and degenerative disc disease (DDD) of the lumbar spine.  He stated the diagnosed disorders were not caused by or a result of the left knee disability.  He indicated orthopedic literature disputes than an injured limb with normal extension produces an overlord and therefore, an injury to the opposite normal limb.  He indicated there is no overload even in such situations of compromise.  He stated the Veteran has no history of falls due to the left knee disability injuring other areas, nor was there a contracture of left knee throwing the other knee, bilateral hips or lumbar spine into a chronic compensatory/destructive posture.  He noted the Veteran had been able to perform hard physical work (cement finisher) involving squatting/bending for years and has been chronically obese for years.  He further stated the Veteran's x-rays look normal based on his conditions.

Thereafter, the Veteran testified at the August 2017 Board hearing that his long-standing left knee disability has led to the right leg, right hip and back disorders.  The Board notes private medical evidence from Dr. J.S. supports a link between the left knee disability and the now service-connected left hip condition, due to an abnormal gait.  A January 2010 private opinion from Dr. J.S. indicated the Veteran had a left knee injury and eventually developed severe debilitating hip arthritis which necessitated a left hip replacement.  He noted there is a connection between the Veteran's chronic knee injury and the development of subsequent hip osteoarthritis due to an altered gait.  Additionally, an October 2010 opinion indicated that over the years, the Veteran developed problems in his hips and knees which are related.

The Board finds an additional VA examination is required to determine the etiology of the three claimed conditions.  The April 2010 VA examination report was more than seven years ago and relevant evidence has been received since that time, including private medical evidence, VA treatment records an August 2017 Board hearing.  The additional lay and medical evidence should be addressed.  Thus, on remand, new examinations and opinions must be provided for the three secondary service connection claims to determine if the present conditions are related to the long time service-connected left knee disability.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner or multiple examiners to determine the etiology of the claimed disabilities, for disorders of the right knee, right hip and low back.  The claims file must be made available to the examiner(s) for review.

The examiner is to identify if current disabilities exist for the claimed right knee, right hip and low back conditions.  The examiner should perform all indicated tests and studies.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified condition was caused or aggravated by the service-connected left knee disability.

The examiner should address the private medical evidence of record from Dr. J.S., as well as any other relevant lay and medical evidence.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


